Per Curiam.

The defendants appeal from an order of the City Court punishing them for contempt in refusing to obey another order of the City Court directing their examination in supplementary proceedings. The affidavits state that the judgment upon which the supplementary proceedings were based was recovered in the Municipal Court; but there is nothing to indicate that the said court had jurisdiction to render such judgment, or that the judgment was duly recovered. The Municipal Court is one of limited or special jurisdiction; and the failure properly to allege the judgment by showing the jurisdictional facts, or stating that it was duly rendered, requires a reversal, as the moving papers were insufficient to confer jurisdiction on the City Court; and the order for the examination of the defendants was a nullity. People v. Sturtevant, 9 N. Y. 266; People ex rel. Batchelor v. Bacon, 31 App. Div. 414; Day v. Brosnan, 6 Abb. N. C. 313.
Order reversed and motion denied, with ten dollars costs and disbursements, but without prejudice to another motion in the court below.
Present: Gildebsleeve, Gieghebich and Gbeeubatjm, JJ.
Order reversed and motion denied, with ten dollars costs and disbursements, but without prejudice to another motion in court below.